


Error! Unknown document property name.
- 5 -


Exhibit 10.2.10




WAIVER AND CONSENT
WAIVER AND CONSENT under the Credit Agreement referred to below, dated as of
June 17, 2015 (this “Consent”), among THE HERTZ CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
HERTZ EQUIPMENT RENTAL CORPORATION (“HERC”), the Canadian Borrowers (as defined
in the Credit Agreement) parties hereto, the several banks and financial
institutions parties hereto as Lenders and the Administrative Agent (as defined
below).
RECITALS
WHEREAS, each of the Parent Borrower and HERC is party to that certain Credit
Agreement, dated as of March 11, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Parent Borrower, HERC, the Canadian Borrowers, the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
Deutsche Bank AG New York Branch, as administrative agent and collateral agent
for the Lenders, DEUTSCHE BANK AG CANADA BRANCH, as Canadian agent and Canadian
collateral agent for the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-collateral agent for the Lenders and the other parties thereto;
WHEREAS, the Parent Borrower has requested that the Lenders consent to extend
the date for delivery of the Financial Statements (as defined below) and certain
other information required pursuant to Sections 7.1 and 7.2 of the Credit
Agreement;
WHEREAS, the Parent Borrower has requested that the Lenders waive any Default,
Specified Default or Event of Default that may arise directly or indirectly from
or in connection with the failure to deliver the Financial Statements (and any
certificates and other information required to be delivered concurrently
therewith) on or prior to the Extended Delivery Date (as defined below) to the
Lenders or in accordance with any agreement or condition relating to other
Indebtedness of the Parent Borrower and its Subsidiaries;
WHEREAS, the Parent Borrower has requested that the Lenders waive any Default,
Specified Default or Event of Default (as such terms are defined in the Credit
Agreement) that may arise as a result of or in connection with any Restatement
(as defined below) or any action taken or any failure to take action while any
such Default, Specified Default or Event of Default was continuing to the extent
such action or failure to take action would have been permitted but for the
existence of such Default, Specified Default or Event of Default;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. For purposes
of this Consent, the following terms shall have the following meanings:
(a)    “Cumulative Pre-Tax Income” shall mean the cumulative consolidated income
before income taxes of Hertz Global Holdings, Inc. (“HGH”) determined in
accordance with GAAP for the three




--------------------------------------------------------------------------------




fiscal year period of HGH ended December 31, 2013.
(b)    “Reported Cumulative Pre-Tax Income” shall mean the initially reported
cumulative consolidated income before income taxes of HGH for the three fiscal
year period of HGH ended December 31, 2013. For the avoidance of doubt, the
Lenders agree that the Reported Cumulative Pre-Tax Income is $1,437.80 million
(c)    “Restatement” shall mean any restatement of, or revision or adjustment
to, one or more of the annual and quarterly financial statements (including the
annual financial statements for the fiscal years ended December 31, 2011,
December 31, 2012 and December 31, 2013) of the Parent Borrower and its
consolidated Subsidiaries delivered under the Credit Agreement or otherwise
issued by the Parent Borrower from time to time prior to the date hereof, or one
or more financial statements or other financial information relating to any
Subsidiary of the Parent Borrower.
(d)    “Restatement Condition” shall mean that, upon giving effect to any
Restatement, the Cumulative Pre-Tax Income shall not be less than the Reported
Cumulative Pre-Tax Income by more than $244.40 million.
Section 2.Waiver and Consent.
(a)    The Lenders hereby agree that, notwithstanding anything to the contrary
in the Loan Documents, (i) the quarterly financial statements required to be
delivered under Section 7.1(b) of the Credit Agreement for the Parent Borrower’s
fiscal quarters ended March 31, 2014, June 30, 2014, September 30, 2014, March
31, 2015 and June 30, 2015 (collectively, the “Quarterly Financial Statements”)
and (ii) the annual financial statements required to be delivered under Section
7.1(a) of the Credit Agreement for the Parent Borrower’s fiscal year ended
December 31, 2014 (together with the quarterly financial statements for the
Parent Borrower’s fiscal quarters ended March 31, 2014, June 30, 2014 and
September 30, 2014, collectively, the “2014 Financial Statements”, and together
with the Quarterly Financial Statements, collectively, the “Financial
Statements”), and in each case the certificates and other information required
by Sections 7.1 and 7.2 of the Credit Agreement to be delivered concurrently
therewith, need not be delivered on or prior to August 31, 2015 (such date, the
“Extended Delivery Date”).
(b)    So long as the Financial Statements and the certificates and other
information required to be delivered in connection therewith to the Lenders
under the Credit Agreement are delivered on or prior to the Extended Delivery
Date, the Lenders hereby waive any existing or future Default, Specified Default
or Event of Default that may arise directly or indirectly (i) as a result of or
in connection with the failure to deliver any of the Financial Statements, such
certificates or other information, or (ii) under Section 9(e) of the Credit
Agreement in connection with any failure to file or deliver annual or quarterly
reports pursuant to Section 13(a) or Section 15(d) of the Exchange Act, the
Financial Statements, or any financial statements or other financial information
of the Parent Borrower or any of its Subsidiaries, in each case for the fiscal
quarters ended March 31, 2014, June 30, 2014, September 30, 2014, March 31, 2015
and June 30, 2015 and for the fiscal years ended December 31, 2013 and December
31, 2014 (and, in each case, any certificates and other information concurrently
therewith), in each case, in accordance with any agreement or condition relating
to any other Indebtedness. For the avoidance of doubt, the Lenders hereby
acknowledge that furnishing of the Parent Borrower’s comprehensive annual report
on or prior to the Extended Delivery Date on Form 10-K for the period ended
December 31, 2014 as filed with the Securities and Exchange Commission including
the audited financial statements of the Parent Borrower for the year ended
December 31, 2014 and unaudited financial statements of the Parent Borrower for
the fiscal quarters ending March 31, 2014, June 30, 2014 and September 30, 2014
will satisfy the Parent Borrower’s obligation to deliver the 2014 Financial
Statements.
(c)    Until the Extended Delivery Date and, so long as the Restatement
Condition is satisfied, thereafter, the Lenders hereby waive any Default,
Specified Default or Event of Default that may arise, directly or indirectly, as
a result of or in connection with any Restatement or any action taken or any
failure to take action while any such Default, Specified Default or Event of
Default was continuing to the extent such action or failure to take action would
have been permitted but for the existence of such Default,




--------------------------------------------------------------------------------




Specified Default or Event of Default, including without limitation any Default,
Specified Default or Event of Default that may arise directly or indirectly (i)
from any breach of the representations and warranties contained in Section 5.7
of the Credit Agreement or of any other representations and warranties contained
in the Loan Documents, (ii) from any request for any Extension of Credit under
the Credit Agreement after the occurrence and during the continuance of any such
Default, Specified Default or Event of Default, (iii) from any failure to comply
with any covenant or other obligation under Sections 7.1 and 7.2 of the Credit
Agreement or with any other covenants and conditions in the Loan Documents and
(iv) under Section 9(e) of the Credit Agreement or otherwise under Section 9 of
the Credit Agreement, in each case as a result of or in connection with any
Restatement.
Notwithstanding the foregoing, for the avoidance of doubt, the foregoing
provisions of this Section 2(c) shall not constitute a waiver of, and the
Lenders do not hereby waive, any prepayment required under Section 4.4(c) of the
Credit Agreement or any Event of Default under Section 9(a) or 9(f) of the
Credit Agreement, in each case, whether or not any of the events or
circumstances specified in this paragraph arose, directly or indirectly, as a
result of or in connection with any Restatement.
(d)    Until the Extended Delivery Date and, so long as the Financial Statements
and the certificates and other information required to be delivered in
connection therewith to the Lenders under the Credit Agreement are delivered and
the Restatement Condition is satisfied, thereafter, each Lender shall continue
to honor notices for Borrowing and L/C Requests delivered in compliance with the
Credit Agreement notwithstanding the occurrence or continuation of the events
described in this Section 2, except that until the earlier of the Extended
Delivery Date and the first date on which all Financial Statements shall have
been delivered, no Borrower shall knowingly request, and no Lender shall be
required to make, any Extension of Credit if, on the date such Extension of
Credit is required to be made, a Liquidity Event has occurred and is continuing
or would exist immediately after giving effect to the making of such Extension
of Credit.  No Loan Party shall be required to deliver any notice pursuant to
Section 7.7 of the Credit Agreement or otherwise in connection with the
occurrence or continuation of the events described in this Section 2. For
purposes of this Section 2(d), a Liquidity Event shall be deemed to have
occurred on the first such day that Specified Availability is less than
$200,000,000 (and without giving effect to any three consecutive Business Day
period specified in the definition of Liquidity Event, but after giving effect
to the use of the proceeds of Extension of Credit on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to the Credit
Agreement).
Section 3.Conditions to Effectiveness of Consent. This Consent shall become
effective on the date (such date, if any, the “Consent Effective Date”) the
Administrative Agent shall have received this Consent executed and delivered by
a duly authorized officer of the Parent Borrower and the requisite Lenders set
forth in Section 11.1 of the Credit Agreement. The Administrative Agent shall
give prompt notice in writing to the Parent Borrower of the occurrence of the
Consent Effective Date.
Section 4.Effects on Loan Documents; Acknowledgement.
(a)    Except as expressly set forth herein, this Consent (i) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent or the Loan Parties under the Credit Agreement or any other
Loan Document, and (ii) shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect as modified hereby and nothing herein can or may be construed as a
novation thereof. Each Loan Party reaffirms on the Consent Effective Date its
obligations under the Loan Documents to which it is party and the validity,
enforceability and perfection of the Liens granted by it




--------------------------------------------------------------------------------




pursuant to the Security Documents. This Consent shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Consent
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as modified
by this Consent.
(b)    For the avoidance of doubt, this Consent does not constitute an
acknowledgement by the Parent Borrower or its Subsidiaries that any Restatement
would result in a Default, Specified Default or Event of Default under the Loan
Documents and the Parent Borrower and its Subsidiaries reserve all of their
respective rights under the Loan Documents in connection therewith.
Section 5.Expenses. The Parent Borrower agrees to pay or reimburse the
Administrative Agent for (1) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Consent, any other documents prepared
in connection herewith and the transactions contemplated hereby, and (2) the
reasonable fees, charges and disbursements of Latham & Watkins LLP, as counsel
to the Administrative Agent.
Section 6.Counterparts. This Consent may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Consent by facsimile or any
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 7.Applicable Law. THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION.
Section 8.Headings. The headings of this Consent are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank.]
 
[Signature Page to ABL Waiver]
 
[Signature Page to ABL Waiver]
IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
THE HERTZ CORPORATION




By: /s/ R. Scott Massengill
Name: R. Scott Massengill




--------------------------------------------------------------------------------




Title: Senior Vice President and Treasurer
Hertz equipment rental coRPORATION
By: /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer
MATTHEWS EQUIPMENT LIMITED
By: /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer
WESTERN SHUT-DOWN (1995) Limited
By: /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer
HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP, BY ITS MANAGING PARTNER, MATTHEWS
EQUIPMENT LIMITED
By: /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer


Acknowledged and Agreed:
HERTZ INVESTORS, INC.
By: /s/ Kelly Shryoc
Name: Kelly Shryoc
Title: Assistant Treasurer
HERTZ CAR SALES LLC
Hertz CLAIM MANAGEMENT CoRPORATION




--------------------------------------------------------------------------------




HCM MARKETING coRPORATION
Hertz LOCAL EDITION CORP.
Hertz LOCAL EDITION TRANSPORTING, INC.
Hertz GLOBAL SERVICES CORPORATION
Hertz SYSTEM, INC.
Hertz TECHNOLOGIES, INC.
Hertz TRANSPORTING, INC.
Hertz ENTERTAINMENT SERVICES CORPORATION
SMARTZ VEHICLE RENTAL CORPORATION
CINELEASE HOLDINGS, INC.
CINELEASE, INC.
CINELEASE, LLC
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
DOLLAR RENT A CAR, INC.
DTG OPERATIONS, INC.
DTG SUPPLY, INC.
THRIFTY, INC.
THRIFTY CAR SALES, INC.
THRIFTY INSURANCE AGENCY, INC.
TRAC ASIA PACIFIC, INC.
THRIFTY RENT-A-CAR SYSTEM, INC.
FIREFLY RENT A CAR LLC


By:_ /s/ R. Scott Massengill    
Name:    R. Scott Massengill
Title:     Treasurer


DONLEN CORPORATION




By:_ /s/ R. Scott Massengill    
Name:    R. Scott Massengill
Title:     Vice President and Assistant Treasurer


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent








--------------------------------------------------------------------------------




By:    /s/ Michael Shannon    
Name: Michael Shannon
Title: Vice President




By:    /s/ Michael Winters    
Name: Michael Winters
Title: Vice President
 


LENDERS:                        
































































--------------------------------------------------------------------------------
































By signing below, you have indicated your consent to the Consent


Name of Institution:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/ Melissa Provost    
Name: Melissa Provost
Title: Vice President
LENDERS:                        




































































--------------------------------------------------------------------------------




























By signing below, you have indicated your consent to the Consent


Name of Institution:


Citibank, N.A.




By:    /s/ Matthew Paquin    
Name: Matthew Paquin
Title: Vice President and Director
LENDERS:                        








































































--------------------------------------------------------------------------------
























By signing below, you have indicated your consent to the Consent


Name of Institution:


Crédit Agricole Corporate & Investment Bank




By:    /s/ Kaye Ea    
Name: Kaye Ea
Title: Managing Director




By:    /s/ Juliette Cohen    
Name: Juliette Cohen
Title: Managing Director






LENDERS:                        




























































--------------------------------------------------------------------------------




































By signing below, you have indicated your consent to the Consent


Name of Institution:


JPMorgan Chase Bank N.A.




By:    /s/ Robert P. Kellas    
Name: Robert P. Kellas
Title: Executive Director


LENDERS:                        






























































--------------------------------------------------------------------------------


































By signing below, you have indicated your consent to the Consent


Name of Institution:


BARCLAYS BANK PLC




By:    /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President
LENDERS:                        


































































--------------------------------------------------------------------------------






























By signing below, you have indicated your consent to the Consent


Name of Institution:


Goldman Sachs Bank USA




By:    /s/ Michelle Latzoni    
Name: Michelle Latzoni
Title: Authorized Signatory


LENDERS:                        




































































--------------------------------------------------------------------------------




























By signing below, you have indicated your consent to the Consent


Name of Institution:


Lloyds Bank PLC




By:    /s/ Mia Raznatovic    
Name: Mia Raznatovic
Title: Senior Vice President R005


By:    /s/ Amy Vespasiano    
Name: Amy Vespasiano
Title: Senior Vice President V024
LENDERS:                        
































































--------------------------------------------------------------------------------
































By signing below, you have indicated your consent to the Consent


Name of Institution:


Bank of Montreal, As U.S. Facility Lender




By:    /s/ Jason Hoefler    
Name: Jason Hoefler
Title: Director
LENDERS:                        




































































--------------------------------------------------------------------------------




























By signing below, you have indicated your consent to the Consent


Name of Institution:


Canada Imperial Bank of Commerce




By:    /s/ Nicole Shinya    
Name: Nicole Shinya
Title: Authorized Signatory


By:    /s/ Geoff Golding     
Name: Geoff Golding
Title: Authorized Signatory
LENDERS:                        
































































--------------------------------------------------------------------------------
































By signing below, you have indicated your consent to the Consent


Name of Institution:


SUNTRUST BANK




By:    /s/ Sandra M. Salazar    
Name: Sandra M. Salazar
Title: Vice President
LENDERS:                        




































































--------------------------------------------------------------------------------




























By signing below, you have indicated your consent to the Consent


Name of Institution:


The Bank of Nova Scotia




By:    /s/ Kim Snyder    
Name: Kim Snyder
Title: Director
LENDERS:                        








































































--------------------------------------------------------------------------------
























By signing below, you have indicated your consent to the Consent


Name of Institution:


UniCredit Bank AG, New York Branch




By:    /s/ Ken Hamilton    
Name: Ken Hamilton
Title: Managing Director


By:    /s/ Jeffrey B. Ferris    
Name: Jeffrey B. Ferris
Title: Director


LENDERS:                        


































































--------------------------------------------------------------------------------






























By signing below, you have indicated your consent to the Consent


Name of Institution:


Royal Bank of Canda




By:    /s/ Scott Umbs     
Name: Scot Umbs
Title: Authorized Signatory


LENDERS:                        




































































--------------------------------------------------------------------------------




























By signing below, you have indicated your consent to the Consent


Name of Institution:


General Electric Capital Corporation




By:    /s/ Sabina Lin    
Name: Sabina Lin
Title: Duly Authorized Signatory












